Title: From Thomas Jefferson to James Monroe, 16 June 1780
From: Jefferson, Thomas
To: Monroe, James



Sir
Richmond June 16th. 1780

You will proceed with the riders provided for you, stationing one at every forty miles or thereabouts from hence to the vicinity of the British army in Carolina where you will continue yourself, observing their movements and when their importance requires it, communicating them to me. Instruct your riders to travel by night and day without regard to weather giving and taking way bills expressing the hour and minute of their delivering and receiving dispatches, also direct them to engage in the neighbourhood of their station, some able and trusty person to take their place in case of their becoming sick or otherwise unable to perform their duty. Important events also tho they should not be attended by any movement, which respects us, I would wish you to communicate. The state and resources of our friends, their force, the disposition of the people, the prospect of provisions, ammunition, arms, and other circumstances, the force and condition of the enemy, will also be proper articles of communication. Inform Governors Nash and Rutledge from time to time of your station, also the commander of the american force and of the particular troops of this commonwealth; that [they] may through you be enabled to correspond with me. I must leave to your own discretion tho to decide when the importance  of their communications may render it proper for you to put your Line of riders into motion as it is of consequence for the quick conveyance of important Letters that the horses be kept fresh. I shall expect as soon as you shall have obtained knowledge of the present state of things that you communicate it to me and afterwards only from time to time as before directed. Indeed should a fortnight at anytime have intervened without any occurrence worth communicating it might not be amiss to write that that is the Case, as the Horses cannot be injured by performing their stage once in that interval of time.

Th Jefferson

